Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered July 15, 1998, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 22 years to life, unanimously affirmed.
The court properly declined to charge the affirmative defense of extreme emotional disturbance. The evidence, even when viewed in a light most favorable to defendant, establishes that while defendant acted out of anger, the circumstances did not rise to a level at which the elements of the extreme emotional disturbance defense were satisfied (see, People v White, 79 NY2d 900). Concur — Lerner, J. P., Andrias, Saxe, Buckley and Friedman, JJ.